Citation Nr: 1310988	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, rated as 30 percent disabling prior to March 22, 2012 and 50 percent disabling thereafter.

2.  Entitlement to an increased rating for mechanical low back pain with degenerative disc disease and intervertebral disc syndrome, rated as 20 percent disabling prior to March 22, 2012 and 60 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996.

This case comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2012 rating decision, the RO granted an increased evaluation of 50 percent for migraine headaches, effective March 2012.  The Board notes that 50 percent is the highest disability rating for this disorder.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeal period.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue of entitlement to an increased rating, prior to March 2012 remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Similarly, in an August 2012 rating decision, the RO granted an increased evaluation of 60 percent for mechanical low back pain, effective March 2012.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeal period.  The issue of entitlement to an increased rating for mechanical low back pain remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to TDIU claim cannot be considered separate claim and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran indicated his disabilities affect his ability to maintain substantially gainful employment; as such, the Board finds that the record reasonably raises a claim for TDIU.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims, it has been listed on the first page of this decision.

The issues of entitlement to increased ratings for lumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the entire appeal period.

2.  The Veteran's service-connected headaches do not present such an exceptional disability picture to render 50 percent schedular rating inadequate.


CONCLUSIONS OF LAW

Prior to March 22, 2012, the criteria for a 50 percent disability rating for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.321(b), 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  An additional letter was sent to the Veteran in November 2008.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.  Virtual VA records have been reviewed.  The Board also finds that there is no further basis for examination in this case.  The Veteran has been afforded VA examination which has been supplemented by the Veteran's lay description of symptomatology, which is a major factor in determining entitlement to a higher rating for migraine headaches.  As addressed below, the Veteran has been awarded the maximum schedular rating for the entire appeal period.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims. 


II.  Applicable Criteria

The Veteran submitted a claim in December 2007 seeking an increased rating for migraine headaches.  He asserts his disabilities are more severe than what the current ratings represent.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Entitlement to a Rating Higher Than 30 Percent for Migraine Headaches, Prior to March 22, 2012

The Veteran seeks a rating higher than 30 percent for migraine headaches, prior to March 22, 2012.  The Board notes that in an August 2012 rating decision, the Veteran was granted the highest rating available for migraines, 50 percent, effective March 22, 2012.  Prior to this effective date, the Veteran has not been awarded the highest rating, and as such, his claim remains on appeal.

Prior to March 22, 2012, the Veteran is rated as 30 percent disabling under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a (2012).  A maximum evaluation of 50 percent is awarded when migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

A VA outpatient note from November 2007 noted that the Veteran reported headaches occurring four to six times per month.  He stated that he experienced nausea and occasional vomiting, sonophobia, and photophobia with the headaches.  The Veteran stated the headaches lasted for several hours up to three to four days and that he stayed in a walk-in closet during the headaches.  The Veteran was started on two medications for his headaches.

The Veteran was afforded a VA examination in April 2008.  The Veteran reported migraines occurring once per month, with less than half of the attacks being prostrating.  The Veteran was diagnosed with uncomplicated headaches, most likely tension type.  It was noted that he was not employed.  

The Board notes that a March 2012 VA examination noted that the Veteran's headaches resulted in increased absenteeism to the point where it was difficult to secure and maintain employment of any type.  Although the March 2012 examination is outside the time period in question for this claim, importantly, in February 2013, the Veteran's treating VA physician submitted a statement indicating that the Veteran has neither recovered nor worsened from his migraines since 2008.  

Resolving all doubt in favor of the Veteran, the Board finds that a 50 percent rating, prior to March 22, 2012, is warranted under Diagnostic Code 8100.  The Veteran's migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the Board notes that the Veteran has described having headaches that occurred four to six times per month.  These headaches are also accompanied by nausea, vomiting, and sensitivity to sound and light.  The Board notes that the Veteran is capable of testifying as to observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Given that in March 2012, the Veteran's migraines were described as resulting in absenteeism to the point where it is difficult to secure and maintain employment, and the Veteran's treating physician has stated that the Veteran's migraines have neither increased or decreased in severity since 2008, the Board finds that the Veteran's overall disability picture demonstrates "severe" economic inadaptability due to migraines, such that a higher 50 percent rating is warranted.  A rating of 50 percent is the highest rating available for migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Resolving all doubt in favor of the Veteran, based on the above-cited evidence, a rating of 50 percent, but no higher, is warranted, based on Diagnostic Code 8100, prior to March 22, 2012.  

B.  Extraschedular Consideration

Although the Veteran has been awarded the maximum schedular rating for migraine headaches, the Board must consider there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected migraines is inadequate.  The Veteran describes migraine headaches symptomatology which cause periods of incapacitation which, necessarily, interferes with his ability to work.  The schedular criteria for a 50 percent rating contemplate this type and level of symptomatology, and the rating criteria reasonably describes the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, the Board has remanded the issue of whether the Veteran is entitled to TDIU.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to March 22, 2012, entitlement to a rating of 50 percent, but no higher, for migraine headaches, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks the maximum available rating for mechanical low back pain with degenerative disc disease and intervertebral disc syndrome (IVDS).  The Veteran has submitted statements to the record describing bowel and bladder dysfunction during exacerbations of back pain.  He also attributes urinary frequency and erectile dysfunction to his back pain.  The Board is of the opinion that further examination is necessary to determine whether the Veteran has any chronic bowel, bladder or erectile dysfunction due to service-connected IVDS.

Additionally, by rating decision dated August 2012, the RO granted service connection for bilateral lower extremity sciatic radiculopathy and assigned initial 10 percent ratings for each extremity effective March 22, 2012 - which is the date of a VA examination diagnosing the disorder.  Notably, the Veteran reported similar symptoms during an April 2008 VA examination.  As such, the Board will also request opinion as to whether the Veteran's bilateral lower extremity sciatic radiculopathy was present prior to March 22, 2012.

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty maintaining employment due to his service-connected disabilities, particularly his migraine disorder.  See March 2012 VA examination. 

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Associate with the claims folder any records of relevant treatment at the Salem VA Medical Center since April 25, 2011.

3.  Upon completion of the above, schedule the Veteran for neurology examination to determine all chronic neurologic manifestations of thoracolumbar spine IVDS.  The claims folder contents must be made available for examiner review.  In particular, the examiner is requested to provide findings on the following:

	a) whether the Veteran manifests bowel dysfunction as a result of service-connected thoracolumbar spine IVDS;

	b) whether the Veteran manifests bladder dysfunction as a result of service-connected thoracolumbar spine IVDS;

	c) whether the Veteran manifests erectile dysfunction as a result of service-connected thoracolumbar spine IVDS; and

	d) whether it can be factually determined that the Veteran's bilateral lower extremity sciatic radiculopathy, diagnosed by VA examination on March 22, 2012, has been present at any time since December 2007?

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


